Exhibit 99 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-51385 COLONIAL BANKSHARES, INC. (Exact name of registrant as specified in its charter) United States of America 90-0183739 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2745 S. Delsea Drive Vineland, New Jersey (Address of principal executive offices) (Zip code) (856) 205-0058 (Registrant’s telephone number including area code) N/A (Former name, former address, and former fiscal year, if changed since last report) Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files).oYes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: As of May 13, 2010, 4,440,246 shares of common stock, par value $0.10 per share TABLE OF CONTENTS PART I FINANCIAL INFORMATION PAGE Item 1 Consolidated Statements of Financial Condition (Unaudited) 2 Consolidated Statements of Income (Unaudited) 3 Consolidated Statements of Stockholders’ Equity (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2 Management’s Discussion and Analysis of Financial Condition And Results of Operations 23 Item 3 Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 PART II OTHER INFORMATION Item 1 Legal Proceedings 33 Item 1A. Risk Factors 34 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3 Defaults Upon Senior Securities 34 Item 4 (Reserved) 34 Item 5 Other Information 34 Item 6 Exhibits 34 Signatures 35 1 Colonial Bankshares, Inc. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) PART IFINANCIAL INFORMATION Item 1.Financial Statements March 31, December 31, (Dollars in thousands, except share and per share data) Assets Cash and amounts due from banks $ $ Investment securities available for sale Investment securities held to maturity (fair value at March 31, 2010 - $34,806; at December 31, 2009 - $41,395) Loans receivable, net of allowance for loan losses of $3,016 at March 31, 2010 and $2,606 at December 31, 2009 Loans available for sale - Federal Home Loan Bank stock, at cost Office properties and equipment, net Bank-owned life insurance Accrued interest receivable Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Federal Home Loan Bank short-term borrowings Federal Home Loan Bank long-term borrowings Advances from borrowers for taxes and insurance Accrued interest payable and other liabilities Total Liabilities Commitments and Contingencies Stockholders’ Equity Preferred stock, 1,000,000 shares authorized and unissued - - Common stock, par value $0.10 per share; authorized 10,000,000 shares; issued 4,521,696 shares; outstanding 4,440,246 shares at March 31, 2010 and December 31, 2009 Additional paid-in capital Unearned shares held by Employee Stock Ownership Plan (“ESOP”) ) ) Treasury stock, at cost, 134,625 shares at March 31, 2010 and December 31, 2009 ) ) Retained earnings Accumulated other comprehensive income Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to unaudited consolidated financial statements. 2 Colonial Bankshares, Inc. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended March 31, (Dollars in thousands, except share and per share data) Interest Income Loans, including fees $ $ Mortgage-backed securities Securities: Taxable Tax-exempt Total Interest Income Interest Expense Deposits Borrowings Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non-Interest Income Fees and service charges Gain on sale of loans 20 8 Impairment charge on investment securities ) ) Portion of loss recognized in other comprehensive income - - Net impairment losses recognized in earnings ) ) Net (loss) gain on sales and calls of investment securities ) Earnings on life insurance 26 26 Other - - Total Non-Interest Income Non-Interest Expenses Compensation and benefits Occupancy and equipment FDIC insurance premium Data processing Office supplies 26 46 Professional fees Advertising 37 42 Other Total Non-Interest Expenses Income before Income Tax Expense Income Tax expense Net Income $ $ Per Share Data (See Note 3): Earnings per share – basic $ $ Earnings per share – diluted $ $ Weighted average number of shares outstanding – basic Weighted average number of shares outstanding - diluted See notes to unaudited consolidated financial statements. 3 Colonial Bankshares, Inc. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Unaudited) Common Stock Additional Paid-in Capital Unearned Shares Held by ESOP Retained Earnings Treasury Stock Accumu- lated Other Compre- hensive Income (Loss) Total Stock- holders’ Equity (Dollars in thousands, except share data) Balance, January 1, 2010 $ $ $ ) $ $ ) $ $ Comprehensive income: Net income - Net change in unrealized gain on securities available for sale, net of $8 tax expense - 1 1 Total Comprehensive income - Stock-based compensation expense (restricted stock awards) - 55 - 55 Stock-based compensation expense (stock options) - 37 - 37 Balance, March 31, 2010 $ $ $ ) $ $ ) $ $ Balance, January 1, 2009 $ $ $ ) $ $ ) $ $ Comprehensive income: Net income - Net change in unrealized gain on securities available for sale, net of tax expense of $485 - Total Comprehensive income - Treasury stock purchased (20,500 shares) - ) - ) Stock-based compensation expense (restricted stock awards) - 55 - 55 Stock-based compensation expense (stock options) - 37 - 37 Balance, March 31, 2009 $ $ $ ) $ $ ) $ $ See notes to unaudited consolidated financial statements. 4 Colonial Bankshares, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (Dollars in thousands) Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Provision for loan losses Depreciation expense Stock-based compensation expense 92 92 Impairment charge on investment securities 20 97 Net earnings on bank-owned life insurance ) ) Loans originated for sale ) ) Proceeds from sale of loans Gain on sale of loans ) (8 ) Net amortization of loan costs 24 (5 ) Net loss (gain) on sales and calls of investment securities 42 ) Accretion of premium and discount on investment securities, net ) ) (Increase) decrease in accrued interest receivable ) Increase in other assets ) ) (Decrease) increase in accrued interest payable and other liabilities ) Net cash used in operating activities ) ) Cash Flows from Investing Activities: Proceeds from sales of investment securities available-for-sale Proceeds from sales of mortgage-backed securities available-for-sale - Proceeds from calls and maturities of investment securities available-for-sale Proceeds from calls and maturities of investment securities held-to-maturity Purchase of investment securities available-for-sale ) ) Purchase of investment securities held-to-maturity ) ) Purchase of mortgage-backed securities available-for-sale ) ) Purchase of office properties and equipment ) ) Principal repayments from investment securities Principal repayments from mortgage-backed securities Net decrease of Federal Home Loan Bank stock 4 Net increase in loans receivable ) ) Net cash provided by (used for) investing activities ) Cash Flows from Financing Activities: Net increase in deposits Decrease in Federal Home Loan Bank short-term borrowings, net ) - Repayment of Federal Home Loan Bank long-term borrowings - ) Increase in advances from borrowers for taxes and insurance 15 76 Acquisition of treasury stock - ) Net cash (used for) provided by financing activities ) Increase (decrease) in cash and cash equivalents ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental Cash Flow Disclosures: Cash paid: Interest $ $ Income taxes $ $ See notes to unaudited consolidated financial statements. 5 COLONIAL BANKSHARES, INC. Notes to Consolidated Financial Statements (Unaudited) 1. Organization and Basis of Presentation Colonial Bankshares, Inc. (the “Company”) was organized in January 2003 to serve as the mid-tier stock holding company of Colonial Bank, FSB (the “Bank”).The Company is a federally chartered corporation and owns 100% of the outstanding common stock of the Bank.The Bank is a federally chartered capital stock savings bank.Colonial Bankshares, MHC, a federally chartered mutual holding company, is the parent of the Company and owns approximately 55% of the Company’s outstanding common stock.The Bank has established a Delaware corporation, CB Delaware Investments, Inc. (the “Operating Subsidiary”) whose purpose is to invest in and manage securities. The consolidated financial statements include the accounts of the Company, the Bank and the Operating Subsidiary.All material intercompany transactions and balances have been eliminated.The Company prepares its financial statements on the accrual basis and in conformity with accounting principles generally accepted in the United States of America (“US GAAP”) as set by the Financial Accounting Standards Board (“FASB”).The unaudited information furnished herein reflects all adjustments (consisting of normal recurring accruals) that are, in the opinion of management, necessary to a fair statement of the results for the interim periods presented.They do not include all of the information and footnotes required by US GAAP for complete financial statements.Operating results for the three months ended March 31, 2010 (unaudited) are not necessarily indicative of the results that may be expected for the year ending December 31, 2010.The balance sheet at December 31, 2009 has been derived from the audited consolidated financial statements at that date but does not include all of the information and footnotes required by US GAAP for complete financial statements. The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period.Actual results could differ from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, evaluation of other-than-temporary impairment of investment securities, the potential impairment of Federal Home Loan Bank (“FHLB”) stock, our ability to realize deferred tax assets and measurements of fair value. The Bank maintains its executive office and main branch in Vineland, New Jersey with branches in Bridgeton, Mantua, Millville, Upper Deerfield, Vineland, Sewell and Cedarville New Jersey.The Bank’s principal business consists of attracting customer deposits and investing these deposits primarily in single-family residential, commercial and consumer loans and investments. 6 On February 18, 2010, the Boards of Directors ofColonial Bankshares MHC (the “Mutual Holding Company”), and the Bank each unanimously adopted a Plan of Conversion and Reorganization of the Mutual Holding Company (the “Plan”) pursuant to which the Mutual Holding Company will undertake a “second-step” conversion and cease to exist.The Bank will reorganize from a two-tier mutual holding company structure to a fully public stock holding company structure.The Mutual Holing Company currently owns approximately 55.0% of the shares of the common stock of the Company. Pursuant to the Plan, (i) the Bank will become a wholly owned subsidiary of a to-be-formed stock corporation (“New Holding Company”), (ii) the shares of common stock of the Company held by persons other than the Mutual Holding Company (whose shares will be cancelled) will be converted into shares of common stock of the New Holding Company pursuant to an exchange ratio designed to preserve the percentage ownership interest of such persons (excluding shares purchased in the stock offering described below and cash received in lieu of fractional shares), and (iii) the New Holding Company will offer and sell shares of common stock representing the ownership interest of the Mutual Holding Company in a subscription offering.The Plan is subject to regulatory approval as well as the approval of the Mutual Holding Company’s members (depositors and certain borrowers of the Bank) and the Company’s stockholders (including the approval of a majority of the Company’s outstanding shares of common stock held by persons other than the Mutual Holding Company). 2. Recent Accounting Pronouncements In February 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2010-08, Technical Correction to Various Topics, thereby amending the codification.This ASU resulted from a review by the FASB of its standards to determine if any provisions are outdated, contain inconsistencies, or need clarifications to reflect the FASB’s original intent.The FASB believes the amendments do not fundamentally change U. S. GAAP.However, certain clarifications on embedded derivatives and hedging reflected in Topic 815, Derivatives and Hedging, may cause a change in the application of the guidance in Subtopic 815-15.Accordingly, the FASB provided special transition provisions for those amendments.The ASU contains various effective dates.The clarifications of the guidance on embedded derivatives and hedging (Subtopic 815-15) are effective for fiscal years beginning after December 15, 2009.The amendments to the guidance on accounting for income taxes in a reorganization (Subtopic 852-740) applies to organizations for which the date of the reorganization is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008.All other amendments are effective as of the first reporting period (including interim periods) beginning after the date this ASU was issued (February 2, 2010).The adoption of this FASB ASU did not have a material impact on the consolidated financial statements. 7 In February 2010, the FASB issued ASU 2010-10, Consolidation (Topic 810): Amendments for Certain Investment Funds.The amendments to the consolidation requirements of Topic 810 resulting from the issuance of FASB Statement No. 167 are deferred for a reporting entity’s interest in an entity (1) that has all the attributes of an investment company or (2) for which it is industry practice to apply measurement principles for financial reporting purposes that are consistent with those followed by investment companies.The deferral does not apply in situations in which a reporting entity has the explicit or implicit obligation to fund losses of an entity that could potentially be significant to the entity.The deferral also does not apply to interest in securitization entities, asset-backed financing entities, or entities formerly considered qualifying special-purpose entities.In addition, the deferral applies to a reporting entity’s interest in an entity that is required to comply or operate in accordance with requirements similar to those in Rule 2a-7 of the Investment Company Act of 1940 for registered money market funds.An entity that qualifies for the deferral will continue to be assessed under the overall guidance on the consolidation of variable interest entities in Subtopic 810-10 (before the FASB Statement No. 167 amendments) or other applicable consolidation guidance, such as the guidance for the consolidation of partnerships in Subtopic 810-20.The amendments in this update are effective as of the beginning of a reporting entity’s first annual period that begins after November 15, 2009, and for interim periods within that first annual reporting period.The adoption of this FASB ASU did not have a material impact on the consolidated financial statements. In February 2010, the FASB issued ASU 2010-11, Derivatives and Hedging (Topic 815): Scope Exception Related to Embedded Credit Derivatives.This update provides amendments to Subtopic 815-15, Derivatives and Hedging-Embedded Derivatives, as follows: ● Subtopic 815-15 is amended to clarify the scope exception under paragraphs 815-15-15-8 through 15-9, for embedded credit derivative features related to the transfer of credit risk in the form of subordination of one financial instrument to another.The amendments address how to determine which embedded credit derivative features, including those in collateralized debt obligation and synthetic collateralized debt obligation, are considered to be embedded derivatives that should not be analyzed under Section 815-15-25 for potential bifurcation and separate accounting. ● The embedded credit derivative feature related to the transfer of credit risk that is only in the form of subordination of one financial instrument to another is not subject to the application of Section 815-15-25.Thus, only the embedded credit derivative feature between the financial instruments created by subordination is not subject to the application of Section 815-15-25 and should not be analyzed under that Section for potential bifurcation from the host contract and separate accounting as a derivative. The amendments in this update are effective for each reporting entity at the beginning of its first fiscal quarter beginning after June 15, 2010.The Company does not anticipate the adoption of this FASB ASU will have a material impact on the consolidated financial statements. 8 3. Earnings Per Share There are no convertible securities which would affect the net income (numerator) in calculating basic and diluted earnings per share; therefore, for these calculations, the net income for the three months ended March 31, 2010 is $947,000 and the net income for the three months ended March 31, 2009 is $443,000.Basic and diluted earnings per share data are based on the weighted-average number of common shares outstanding during each period.Diluted earnings per share are further adjusted for potential common shares that were dilutive and outstanding during the period.Potential common shares consist of stock options outstanding and non-vested stock grants under the stock-based incentive plans.The dilutive effect of potential common shares is computed using the treasury stock method.The following table sets forth the composition of the weighted average common shares (denominator) used in the basic and diluted earnings per share computation.At March 31, 2010 and 2009, there were 231,918 and 249,643 anti-dilutive non-vested awards and options, respectively, excluded from the computation of diluted earnings per share because the option price was greater than the average market price. For the Three Months Ended March 31, Net Income $ $ Weighted average common shares issues Average unearned ESOP shares ) ) Average treasury stock shares ) ) Weighted average common shares outstanding-basic Effect of dilutive non-vested shares and stock options outstanding - - Weighted average common shares outstanding-diluted Basic earnings per share $ $ Diluted earnings per share $ $ 4. Stock Based Compensation The Company’s Board of Directors and stockholders have adopted the 2006 Colonial Bankshares, Inc. Stock-Based Incentive Plan (the “2006 Plan”).The 2006 Plan provides for the grant of shares of common stock and the grant of stock options to officers, employees and directors of the Company.Under the 2006 Plan, the Company may grant options to purchase 221,563 shares of Company stock and may grant up to 88,625 shares of common stock as restricted stock awards. The 2006 Plan enables the Board of Directors to grant stock options to executives, other key employees and nonemployee directors.The options granted under the 2006 Plan may be either non-qualified stock options (NQOs) or incentive stock options (ISOs).Only NQOs may be granted to nonemployee directors under the 2006 Plan and ISOs may be granted to employees.The Company has reserved 221,563 shares of common stock for issuance upon the exercise of options granted under the 2006 Plan.The 2006 Plan will terminate ten years from the date of adoption.Options may not be granted with an exercise price that is less than 100% of the fair market value of the Company’s common stock on the date of grant.Options may not be granted with a term longer than 10 years.Stock options granted under the 2006 Plan are subject to limitations under Section422 of the Internal Revenue Code.The number of shares available under the 2006 Plan, the number of shares subject to outstanding options and the exercise price of outstanding options will be adjusted to reflect any stock dividend, stock split, merger, reorganization or other event generally affecting the number of the Company’s outstanding shares.At March 31, 2010, there were 25,095 options available for grant under the 2006 Plan. 9 On October 19, 2006, 88,625 shares of restricted stock were awarded.The restricted shares awarded had a grant date fair value of $12.47 per share.The restricted stock awarded vests 20% annually beginning October 19, 2007.For the three months ended March 31, 2010, $55,000 in compensation expense was recognized in regard to these restricted stock awards with a related tax benefit of $19,000.As of March 31, 2010, there was $341,000 of unrecognized compensation expense related to the restricted stock awards which is expected to be recognized over a period of 1.50 years. Activity in issued but unvested award shares during the three months ended March 31, 2010 was as follows: Award Shares Number of Shares Weighted Average Grant Date Fair Value Restricted, beginning of period $ Granted - - Forfeitures - - Vested - - Restricted stock, end of period $ On October 19, 2006, options to purchase 196,468 shares of common stock at $12.47 per share were awarded.The options awarded vest 20% annually beginning October 19, 2007.The following is a summary of the Company’s stock option activity for the three months ended March 31, 2010: Shares Weighted Average Exercise Price Options outstanding, beginning of period $ Granted - - Exercised - - Forfeitures - - Options outstanding, end of period $ Exercisable at end of period $ The fair value of each option grant is estimated on the date of grant using the Black-Scholes option-pricing model with the following weighted average assumptions for options granted in 2006:dividend yield of 0%, risk-free interest rate of 4.79%, expected life of 6.5 years, and expected volatility of 15.00%.The calculated fair value of options granted in 2006 was $3.79 per option.The weighted average contractual term of options outstanding and exercisable were 6.50 years at March 31, 2010 and 7.50 years at March 31, 2009. 10 Stock-based compensation expense related to stock options for the three months ended March 31, 2010, was $37,000 with a related tax benefit of $13,000.As of March 31, 2010, there was approximately $230,000 of unrecognized compensation cost related to unvested stock options granted in 2006.The cost will be recognized in a straight line method over a period of 1.50 years.At March 31, 2009, there was approximately $379,000 of unrecognized compensation cost related to unvested stock options granted in 2006. The Company has an Employee Stock Ownership Plan (“ESOP”) for the benefit of employees who meet the eligibility requirements as defined in the plan.The ESOP trust purchased 166,398 shares of common stock in the initial public offering using proceeds of a loan from the Company.The Bank will make cash contributions to the ESOP on an annual basis sufficient to enable the ESOP to make the required loan payments to the Company.The loan bears an interest rate of 6.00% with principal and interest payable annually in equal installments over 15 years.The loan is secured by the shares of the stock purchased. As the debt is repaid, shares are released from the collateral and allocated to qualified employees.Accordingly, the shares pledged as collateral are reported as unearned ESOP shares in the Consolidated Statements of Financial Condition.As shares are released from collateral, the Company reports compensation expense equal to the current market price of the shares, and the shares become outstanding for earnings per share computations.The compensation expense is recorded on a monthly basis.The Company’s contribution expense for the ESOP was $22,000 for the three months ended March 31, 2010, respectively. The following table presents the components of the ESOP shares: March 31, 2010 March 31, 2009 Shares released for allocation Unreleased shares Total ESOP shares 5. Comprehensive Income Comprehensive income for the Company consists of net income and unrealized gains and losses on available for sale securities.Other comprehensive income for the three months ended March 31, 2010 and 2009 was as follows: Three Months Ended March 31, Other comprehensive income: Unrealized holding gains (loss) on available for sale securities $ ) $ Reclassification for impairment charge on investment securities 20 97 Reclassification adjustment for net (gains)/losses realized in net income 42 ) Net unrealized gains 9 Income tax expense 8 Net of tax amount $ 1 $ 11 6. Contingent Liabilities and Guarantees In the normal course of business, there are various outstanding commitments and contingent liabilities, such as commitments to extend credit and standby letters of credit that are not reflected in the accompanying financial statements.No material losses are anticipated as a result of those transactions on either a completed or uncompleted basis. The Company does not issue any guarantees that would require liability recognition or disclosure, other than its standby letters of credit.Standby letters of credit are conditional commitments issued by the Company to guarantee the performance of a customer to a third party.Generally, all letters of credit, when issued, have expiration dates within one year.The credit risk involved in issuing letters of credit is essentially the same as those that are involved in extending loan facilities to customers.The Company generally holds collateral and/or personal guarantees supporting those commitments.The Company had $3.6 million of standby letters of credit outstanding as of March 31, 2010.Management believes that the proceeds obtained through a liquidation of collateral and the enforcement of guarantees would be sufficient to cover the potential amount of future payment required under the corresponding guarantees. In October 2009, the Bank completed an agreement to sponsor a not-for-profit corporation for a Federal Home Loan Bank of New York Affordable Housing Program (“AHP”) Grant in the amount of $275,000.If the non-for-profit corporation does not comply with terms of the agreement, the Bank may be required to repay the grant to the Federal Home Loan Bank of New York.The term of the recapture agreement is 15 years.The Bank expects the not-for-profit corporation to adhere to all requirements of the grant and does not expect to be required to pay back any of the AHP grant. 12 7. Investment Securities Investment securities are summarized as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value (In thousands) Available for Sale: March 31, 2010 U. S. Government obligations $ $ $ ) $ Corporate debt obligations ) Mutual funds 56 - Municipal debt obligations 59 ) SBA pools 42 ) Mortgage-backed securities (7
